 SEWELL,, INC,325Sewell,Inc.andPackinghouse,Leather and AlliedWorkers District Local Union P-242, affiliatedwithAmalgamatedMeat Cutters and, ButcherWorkmen,ofNorth America,AFL-CIO. Cases26-CA-4572 and 26-.RC--4357November 14, 1973"DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn July 17, 1973, Administrative Law Judge IvarH. Peterson issued the- attached"Decision in thisproceeding. Thereafter,` Respondent filed exceptionsand a supporting brief,` and the General Counsel filedcross-exceptions and a supporting brief:Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided - to affirm the rulings,'findings, and conclusions`of-'the Administrative LawJudge and to adopt his recommended Order, asmodified herein.'The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(1) of theAct by the threats of various supervisory officialsthat the plant would or would-probably close if theUnion came in;, by supervisory interrogation ofemployees regarding how they would vote in theelection; and by its supervisors' or agents' circulationof an antiunion petition within the week before theelection.2There were, however,-" several other in-stances of 8(a)(1) violations alleged in the complaintas to which the Administrative Law Judge onlyfound that they did -indeed occur. Among these' wereallegations that Respondent's supervisors- stated thatIRespondent excepted to the Administrative Law Judge's ruling that itsExhs. 5(a) and 7 through 10 were inadmissible. All of the exhibits purportedto be texts of speeches provided for Plant Manager William Magruder's useduring the election campaign. Exhs. 7 through 10 were photocopies oforiginalswhich were not produced.Moreover,Magruder testified that hedid not use them other than as guidelines in giving speeches to employees,and that he spoke from his own notes in his own words The AdministrativeLaw Judge excluded these exhibits because they were inadequatelyidentified.We agree with his ruling, and would sustain it, for the additionalreason thatExhs. 7 through10 are useless in determining what Magruderactually said to employees However, Exh. 5(a) appearsto be an originalcopy of a speech which Magruder gave. Magruder,testified that herecognized the copy as the one he used in making speeches,recognized-penned-in changes made on the copy and a specific page which had beenretyped with a differenttypestyle, and had read the speech verbatim whenhe had given it to employees. Robert Landers, who at thetime of thehearing had succeeded Magruder as plant manager,testified that he hadobtained Exh. 5(a) from the Company's election file. We believe the abovetestimony is adequate to identify the speech as one Magruder actually gavethe employees' receipt of a Christmas bonus depend-ed on whether or not the Union came in, and that theCompany did not have to negotiate with the Unioneven if it came in, that employees might lose -theirjobs if the Union came, in, and that the Companyknew who was trying to get the Union in.The General Counsel excepted to the Administra-tive Law Judge's failure to make specific concludingfindings that each of the-just-noted instances ofsupervisory misconduct, which were found to haveoccurred, violated Section 8(a)(1) and to his failure, toprovide an adequate remedy for Respondent's unfairlabor practices. Respondent excepted,,interalia,toeach of—the Administrative- Law Judge's findings of8(a)(I) violations.We find merit in the, GeneralCounsels-, exceptions,, except with respect to theAdministrativeLaw Judge'sfailure-to find thatRespondent's supervisors stated that. the Companydid not,have to negotiate with the Union if, it camein.As to this matter, we find merit in Respondent'scontention that suchstatementswere, not made.-In his Decision the Administrative, Law Judge setforth the credited testimony of a number of -witnessesthatwould support certain findings the GeneralCounsel contends should have been made. Thus, theAdministrative Law Judge cited (a) the testimony ofproduction employee Sandra Spain that Plant Man-ager William Magruder had on two occasions relatedunionization or its absence to receipt-or nonreceiptof a Christmas bonus by employees; (b) the testimo-ny of Spain and production' employee Diane Culverthat Supervisor Keith Williams had done the same; 3(c) the testimony of Keith Williams that he "mighthave said" to employees that he knew who was tryingto get the Union in; 4 and (d) the testimony ofproduction employee' Martha Holmes' that ReliefSupervisor- Eugene King told her the day before theelection that "this time tomorrow, we'll all be out of ajob if it [the Union] goes in. So you might as well juststart looking now." While Magruder, -Williams, andKing denied making the' above ' statements, theand therefore we shall admit Exh.5(a) intoevidence2As the Board adopts the Administrative Law Judge's conclusion thatKing and Strain are supervisors,Chairman Miller finds it unnecessary todetermine,as did the Administrative Law Judge,that, in any'event, theseindividuals acted as agents of Respondent in circulating -the antiunionpetition here involved.3Spain testified that Williams told employees thatthey probably wouldnot- receive a bonus if the Union came in, while Culver testified that he hadnot said that but rather had said that if the Union did not come inemployeesprobablywouldreceiveabonus.The variances in theirrecollection of Williams'statement are minor, in view of the fact that at thetime of the hearingtheywere attempting to recall aneventmore than 5months past.The significant fact is that both recalled that Williamsconditioned receipt of a bonus upon unionization4 In setting forthWilliams'testimony, the AdministrativeLaw Judgefailed to note that it was given in rebuttal of the testimony of Sandra SpainthatWilliams had told employees"he didn'twant to call any names, butthat they all knew some of the people that were trying to get the union in "207 NLRB No. 36 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdministrative Law Judge found, relying at least inpart on his observation of witnesses as they testified,that- "supervisory officials of the Respondent didmake the remarks ..: attributed to them by counselfor the General Counsel."5 Accordingly, we find thateach of the remarks by supervisory personnel listedabove constituted a violation of Section 8(a)(1) of theAct. -Although the Administrative Law Judge alsorecited testimony of witnesses' which would seem tosupport a finding that Plant Manager Magruder toldemployees that Respondent did not have to negotiatewith the Union if it were voted in, we find that uponclose examination such testimony is unreliable.The only witnesses who testified that Magrudermade such statements were Sandra and David Spain.Sandra Spain testified that Magruder said "if theunion -did come in . . . he didn't have to make .. .any kind of bargains or negotiations, or concessionsto the Union." The witness explained that, to her,bargaining with somebody or negotiating with themmeant the same as making concessions to them.David Spain testified that Magruder had said onseveral occasions that Mr. Sewell, the plant owner,did not have to negotiate with the Union if it wasvoted in. When asked whether Magruder had saidthat Sewell did not have to make concessions to theUnion, he was initially unable to answer because hedid, not understand what the word "'concession"meant.He then said that he did not rememberMagruder's using that word, that he was unsure thatMagruder's exact words were that Sewell did nothave to "negotiate" with the Union, and that all hecould recall was that Magruder had said somethingto that effect. He also admitted that Magruder mighthave said the Company was obligated to bargain ingood faith with the Union and that he, Spain, mightsimply have'forgotten that Magruder said it.Magruder denied that he had said Respondent didnot have to negotiate with the Union if it were votedin and insisted that he had said the opposite. In viewofDavid Spain's admission that Magruder mighthave said the Company would be obligated tobargain with the Union in such circumstances andSandra Spain's confusion over the meaning of theterms "bargain," "negotiate," and "make conces-sions," we conclude that there is insufficient evidenceon which to base a finding that Magruder made theunlawful statements attributed to him.The Union's objections to the election numbered 1through 6 relate to the same subject matter as that5Respondent excepted to the credibility findings of the AdnumstrativeLaw Judge with respect to these and other incidents.It is the Board'sestablished policy not to overrule an Administrative Law Judge's credibilityresolutions unless the clear preponderance of all the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91 NLRB 544, enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyconsidered above. Objections I through 5 allege''thatRespondent destroyed the election atmosphere byinterrogating its employees concerning their uniondesires, circulating an antiunion petition, promisingbenefits if the Union did not come in' and' threateningto withhold them if it did, and threatening to closethe plant if the Unioncame in.Objection 6 relates tothe alleged statements that Respondent did not haveto negotiate- with the Union. Since we have foundthat Respondent violated Section 8(a)(I) by engagingin the conduct and making the statements involvedin the Union's Objections 1 through 5, we shallsustain those objections. As we have found insuffi-cient evidence to establish that statements regardingrefusal to negotiate were made, we shall overruleObjection 6. Having sustained the Union's Objec-tions I through 5, we shall direct that the firstelection be set aside and that the Regional Directorshallhold a second election to determine thequestion of representation at a time when he deems afair election can be held.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Sewell, Inc.,Collierville,Tennessee, its officers, agents,, succes-sors,and assigns, shall take the action set forthbelow:1.Cease and desist from:(a)Questioning employees concerning their unionsupport or activities, threatening employees withplant closure or loss of jobs if they should select,theUnion as their, agent for collective bargaining,creating the impression of surveillance of employees'union activity, soliciting employees' signatures onantiunion petitions, and threatening to withholdbonuses from employees because of their unionsupport or activity or promising bonuses if employ-ees do not support a union.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which wefind will effectuate the policies of the Act:(a) Post at its premises in Collierville,, Tennessee,copies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by theRegional Director for Region 26, after being dulysignedby Respondent's representative, shall beexamined therecord and findno basis for reversing his findings.6 In the event that thisOrderis enforced by a Judgmentof a UnitedStates Court of Appeals, the wordsin the notice reading "Postedby Orderof the National LaborRelations Board" shall read "Posted Pursuant to aJudgmentof the United States Court of AppealsEnforcing an Order of theNational LaborRelations Board." SEWELL, INC.327posted by it immediately upon receipt thereof, andbe maintained by it for 60-consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(b) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS ALSO ORDERED that the complaint be dis-missed insofar as it alleges violations of Section8(a)(1)of the Act not specifically found herein.IT IS FURTHER ORDERED that the Union's objectionsto the election numbered I through 5 in Case26-RC-4357 be sustained, that Objection 6 beoverruled, that the results of the election be set aside,and that said case be remanded to the RegionalDirector for Region 26 for the purpose of conductinga new election at such time as he deems appropriate.?{Direction of Second Election andExcelsiorfoot-note omitted from publication.]7 In his decision herein theAdministrative Law Judge inadvertentlyfailed to recommend that the representation case be remanded to theRegional Director for the purpose of conducting a new election.Ten daysafter issuance of the decisionhe issued an "Addendum"to his decisioncorrecting this oversight.Respondent excepted to the issuance of the"Addendum,"contending that issuanceof the decisioneffected a transfer ofthe entire proceeding to the Board and that thereafterthe AdministrativeLaw Judge lost power over the case.The General Counselthereafter filedcross-exceptions to the Administrative Law Judge's failure to include aremand-for-election order in his original decision,and did so for the limitedpurpose of ensuring that the Board couldremedy that oversightin case itfound the issuance of the addenduminvalid. As we find thatissuance of the"Addendum"to correct an inadvertent error in hisdecision was clearlyvalid,we need not reach the merits of the General Counsel's cross-exceptions.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunityto present evidence and state their positions, theNational Labor Relations Board has found that wehave violated the National Labor Relations Act andhas ordered us to post this notice.WE WILL NOT coercively question employeesconcerning their union support or activities.WE WILL NOT threaten employees with plantclosure or loss of jobs if they should 'select theUnion as their agent for collective bargaining.WE WILL NOT create the impression that we arespying on employees'union activities.WE WILL NOT ask employees to sign anantiunion petition.WE WILL NOT threaten employees with loss of aChristmasbonus if the Union comes into thisplant nor will we promise them such a bonus if itdoes not come in.WE WILL NOT in any like or related mannerinterfere with,restrain, or coerce employees in theexercise of their rights under the Act.SEWELL, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,CliffordDavis Federal Building,Room- 746, 167 North Main Street, Memphis,Tennessee 38103, Telephone 901-534-3161.DECISION'STATEMENT OF THE CASEIvAR H.,PETERSON,Administrative Law Judge: I heardthis case in Memphis,Tennessee,on April 3, 4, and 5, 1973,upon the complaint issued by the Regional Director forRegion 26 on January 18, based upon charges filed byPackinghouse, Leather and Allied Workers District LocalUnion P-242, affiliated with Amalgamated Meat Cuttersand Butcher Workmen of North America, AFL-CIO, onDecember26, 1972.Briefly stated, the complaint allegedthat the Respondent violated Section 8(a)(1) of the Act invarious respects,including solicitationof employees'signatureson an antiunion petition, threatening anemployee with loss of a job if she did not sign that petition,implying to employees that they would receive a $100bonus for signing the petition,interrogating an employeeabout his union membership, activities,and desires,threatening an employee with the loss of his job if theUnion came in, and creating the impression of surveillance 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the polling area,during the course of an election. In itsduly filed answer,,theRespondent admitted certainjurisdictional allegations,but denied that it hadengaged inany unfair labor practices.Upon the entire record'in the case,my observation ofthe witnessesas they testified,and a careful considerationof the briefsfiledbycounsel for the Respondent andcounsel fortheGeneral Counsel,on or about May 15, Imake the following:FINDINGS OF FACTI.JURISDICTIONThe Respondent maintains an office and plant located inCollierville,Tennessee,where it is engaged in the manufac-ture of plastic products.During the 12-month period priorto the issuance of the complaint,the Respondent admitted-ly received goods and materials valued in excess of $50,000directly from points outside the State of Tennessee and,during the same period, sold and shipped goods andmaterials valued in excess of $50,000 directly to pointsoutside the State of Tennessee.I find that the Respondentisan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act. I further find that theUnion is a labor organization-within the meaning ofSection 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESItisadmitted that, atalltimesmaterial,WilliamMagruderwas plant manager,and that KeithWilliams,Tom Toomey,and Don Hall were shift supervisors.Counsel for the General Counselalleged that Eugene Kingand Willard Strain were relief shiftsupervisors,but this isdenied by the Respondent.The activities of theRespondentwith whichwe are hereconcerned occurred duringthemonths immediatelyprecedinga representationelection heldat theRespon-dent'splant on November 30, 1972. Of the approximately81 eligible employees,78 voted; -22 were for the Union; 52againsttheUnion, and 4 ballotswere challenged. TheUnion filed timely objections -on December- 5, which theRegional Directorfound, under date of January11, raisedissuesthat could best be resolved on the basis of recordtestimony and, accordingly,recommendedthat the,repre-sentation case be consolidatedwith the unfair laborpracticecase and sent to hearing.Plant ManagerMagruder testifiedthathe made approxi;mately 30 speeches to employees during, October andNovemberconcerningtheUnion and the forthcomingelection,Other, admitted supervisorsalso made speeches,including.Williams,Toomey, and Hall; the -allegedsupervisors, King and Strain,engaged in the solicitation ofsignatures to an antiunionpetition andin other respectsspoke to employeesin a mannerthatwould be violative ofSection 8(a)(1)of the Act if theyare found to besupervisors.As is so frequentlythe case in matters of thiskind, the testimonyconcerning what was said and done isin sharp conflict, therebynecessitatingthemaking ofcredibility resolutions.As `I noted during the hearing, inthis connection,all of us are "fallible creatures and tend toconsciously or unconsciously put-our interpretation uponwhat we hear,depending upon how we think what is saidmay affect us.'.' .In his brief,counsel for the Respondentstates that "It was clear in some instances that the Unionwitnesseswere exaggerating and embellishing" theiraccounts of what took place and that,for the most part,"they were merely misinterpreting what they heard tocoincide with the Union's challenge to the election results."On the other hand,counsel points out that Respondent'srepresentatives were specifically advised not to engage inactivities attributed to them and the bulletins and writtenspeeches which were-introduced,into evidence"clearlysupport their contentions in that regard."Diane Culver,an inspector on the third shift, testifiedthat she attended three speeches given by- Magruder. Thefirst,to which she was sent by her supervisor,Williams,was given in Magruder's office early in November andseveral other women attended it. According to, Culver,Magruder stated that"...Mr. Sewell was a fanaticagainst the Union and if'the Union came in he would justas soon shut the plant down...."Regarding the secondspeech,about the middle of November,some seven otheremployees from the third shift were present.She testifiedthatMagruder said basically the same things that he hadstated during his first speech.Joyce Sykes, who worked onthe second shift, testified that she attended two differentmeetings at which Magruder spoke.The first speech wasgiven in the plant lunchroom late in October and wasattended by the entire'second' shift. She testified thatMagruder"was talking-about the Union.He said that wedidn't need the Union,itmight cause the plant to go out ona strike.He said that if it did it might cause the plant toclose down.And he said that Charles Sewell didn'twant aunion,but it really didn'tmatter because,he said, he hadother plants and that was one of the smallest he had."Concerning the second speech attendedby Sykes, shetestified that it occurred in Magruder's office in Novemberand that approximately 12 other-employees were present.According to her, Magruder discussed strikes and thereasons employees did not need a union,read fromnewspaper clippings, and stated that if the Union came initmight cause the plant to close down.Dorothy Alridge, who worked on the second shift,testified that she attended the speech given by Magruder inhis office in late October or early November.According toher,Magruder stated that they did not want a union in theplant, that Charles,Sewell was a fanatic against unions,that he had other plants and he didn't want unions in them,and that if a union came in he would close the plant.Alridge further testified that she attended a second speechgiven by Magruder,in -the lunchroom late in Novemberwhich was attended by the entire second shift. Alridgeremembered that Magruder said that if the Union came inthe plant would be closed and that Sewell did not have tonegotiate with the Union.Sandra Spain, who worked on the third shift,testifiedthat she attended a speech in Magruder's office about1Ireserved ruling on the admissibility of Resp.Exh. 5(a).Aftertherefore reject itThe same ruling is made with respect to Resp Exhs. 7consideration,Ihave determined that it was inadequately identified,andthrough 10. SEWELL, INC.329November 8 and a few other employees from the third shiftwere present.According to her, Magruder stated thatSewell was a fanatic against the Union and that if it camein he did not have to negotiate with it and that if the Unioncame in employees probably would not get a bonus of anykind,but if it did not come in the employees wouldprobably get a 40-hour bonus. The next speech attended bySpain was given by Magruder in his office approximately 1week before the election and only part of the third shiftwas present.He again stated, according to Spain, thatSewellwas a fanatic against. the 'Union and wouldprobably close the plant if the Union came in. He furtherstated that if the Union came in the employees wouldprobably not receive their bonus and that he could not seeSewell giving the bonus and letting, Collierville be astepping stone for his other plants which were notorganized.11David Spain, a relief supervisor on the third shift,testifiedthat he attended three or fourspeechesgiven byMagruder during the latter part of October or the first 2 or3weeks in November. , Spain related that during thesespeeches Magruder made the following comments:Q.Can you tell us what you remember? -A.Some of the comments were that union officialswere over paid for the work that they did, and that thismoney was' coming from the workers there in the plant,or either the plants that the union represented and thatthe people at the plant couldbe ,assessedmoney if theunion wanted to, assess them for certain obligationsthat they have, and, that Mr., Magruder said that hecouldn't accept money doing the job that the unionofficialswere doing, that his conscience would botherhim. And - then he backed up and said well maybe Icould accept it, or something to that degree. Hestressed the point that Mr. Sewell didn't want the unionto come in. That he might close the plant down if it did,or that Mr. Sewell did not have to negotiate with theunion if it was voted . in. Mostly the meeting justconcerned the -bad points of the union and the goodpoint of the company, without the union in it.Magruder denied threatening employees with plantclosurealthough he admitted that he talked with employ-ees concerning the fact that various other plants had beenclosed as a result of union activity and that the Colliervilleplant could,he closed if the Union came in. He deniedpromising a Christmas, bonus to the employees - if theUnion, did not come in. He testified that hediscussedChristmas bonuses in response to questions by employeesand that he told the employees not to count on a -bonusuntil they got it, that he knew bonuses had been paid inother plants in the past, but did not know if employeeswould, receive a bonus ,that year. He denied tellingemployees, that Sewell did not have to negotiate with theUnion and also denied questioning any employees abouttheir union membership and/or activities.Both Culver and Sandra Spain testified that they werepresentwhen SupervisorWilliams delivered speeches-Spam stated that she attended a speech he gave in thelunchroom, around the middle of November and thatseveral other employees were present. According to Spain,Williams stated that the Union that was attempting to getin was "lousy"and that employees did not need that typeof labor organization.Williams further stated that Sewellwas a fanatic against unions and that the employees shouldnot vote it in and if it came in employees probably wouldnot receive a $1.00 bonus which was being discussed at thattime.Culver testified that he was present when Williamsspoke in the breakroom about 3 days before the election.According to Culver,Williams stated that,although it wasnot guaranteed,if the Union did not come in Sewellprobably would,give the employees a week's pay as abonus.Williams admitted-that'he told employees aboutbonuses which workers had received in other plants of theRespondent and stated that he did not= promise orguarantee employees at the Collierville plant that theywould receive a bonus.He denied telling employees thatthe receipt of the bonus hinged on whether or not theUnion came in. Asked whether or not he announced to theemployees that the Respondent knew who was trying to getthe Union,in,Williams testified: "Not the best that I canremember, I can't remember making that.Imight havesaid that we knew that somebody was threatening to getthe Union in because it was a big thing,talking about theUnion trying to get in the plant." On redirect examination,asked whether he had told the employees that he knew,whowas trying to get the, Union in,Williams stated that "Imight have said it."Martha Holmes,an employee on the first shift, testifiedthat she attended a speech given by Supervisor Toomey onSunday,November 26, in the plant lunchroom and that theentire first shift was present. According to Mrs. Holmes,Toomey stated that he had "been in unions all over theUnited States and he was in the, CIO before itmerged...."Toomey turned to Mrs. Holmes and stated,"Martha, we already know that you're a union memberand caught Tstraddle the fence,just like I am." She furtherstated that Toomey asked about the Union's contract atanother company and talked-about union problems inother,plants and then stated that if the Union came inSewell would close up and leave Collierville with an emptybuilding and that it would take years before it wasoccupied by some other,company.Toomey denied that-he threatened that the plant wouldbe closed,but he admitted that the closure of other,plantsin the community because of union activity was discussedand that he informed the employees that the plant- atCollierville could also be closed. Toomey denied question-ingMrs. Holmes about her union desires during a speechon November 26, but he admitted that he had askedHolmes what her union dues had been when she hadworked at another employer and that it was possible thathe had asked her other questions which he did notremember.Mrs.Holmes further testified.that on the day of theelection,while she was in the lunchroom on break, Kingtold her, "Well, this time tomorrow, we'll,all be out of a jobif it goes in. So you might as well just start looking now."The election was conducted on a split-shift basis,from 3 to4 p.m. and I 1 p.m. to midnight.The polling area was insidetheRespondent's lunchroom which had a front and backdoor.All the windows in-this room had been covered. Mrs.Holmes and Sandra Spain served as observers during both 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDshifts.Both of them testified that they observed Kingstanding outside the door of the polling area during thesecond shift and that he was talking to employees as theyentered the polling area.Willard Strain served as a relief supervisor on the thirdshift.Sandra Spain and Culver,both employed on the thirdshift,testified as to Strain's supervisory status. Mrs. Spainstated that she had observed Strain performing his dutiesand that he was the acting foreman when Williams wasabsent. In addition,she testified that when Williams wasabsent Strain told her what jobs to perform and when torelieve other employees so that they could go on break, andassigned her overtime work.Culver stated that, sheobserved Strain performing his work and that whenWilliamswas absent or fate Strain assigned work toemployees and told employees when to relieve otherworkers so that they could go on break.David Spain statedthat when Strain's foreman was absent Strain acted in thesame capacity in which Spain acted when his foreman wasabsent.Both Spain and Culver testified that they werepresented with an antiunion petition by Strain, that heasked them if they wished to sign it,and that they declinedto do so. Strain was not called as'a witness.I find thatStrain was a supervisor.Hallwas the foreman of the second shift during theperiod in question. Three employees testified that theywere questionedby Hallabout their union desires. Mrs.McKinney stated that shortly before the election Hallcalled her into a room and asked her what she knew abouttheUnion and she testified she replied,"Idon't knowanything about it because I hadn't worked at a plantbefore, and he asked me how I was going to vote, and Isaid I don't know.He said,Well, if I was you I would voteno, because you need your money to buy clothes andthings, I said well I need it and he said voting time comes ifIwas you I would vote no, and I said I don't know whatI'm gon'a vote" Sara Gatewood testified that Hall, about- aweek before the election, approached her at her machineand asked how she was going to vote.Gatewood pretendedthat she had not heard what Hall had said and he repeatedthe question.Gatewood=then-replied"uh huh."JoyceSykes testified that before the election she was called intothe quality control room by,Hall who questioned her abouther desires.She testified that Hall"said that Mr.Magruderasked him to talk to everyone to try to keep them fromvoting for the Union"and that Hall "asked me how I wasgoing to vote, and I didn't answer."Hall admitted that he talked to employees but deniedasking them how they intended to vote.As previously stated,the status of King is in dispute; theGovernment contends that he is a supervisor whereas theRespondent urges that he is not. Linda Bryan,who workedon the first shift, testifiedToomeywas her regular foremanand that she considered King to be her supervisor whenToomey was absent,which occurred 1 or 2 days a week.According to her, King in Toomey's absence made workassignments, -solved problems for employees, and toldemployees when it was time for them to take their breaks.She further testified that an individual making workassignments had to have some knowledge about the abilityof employees to operate the various machines: Mrs.Holmes, who also worked on the first shift,testified thatKing was an acting supervisor when Toomey, the regularforeman,was absent.She stated that Toomey normallyworked 6 days and was off 2 days and that when Toomeywas absent King told the employees what jobs to perform,allowed employees who were sick to go home, toldemployees to `leave the plant when there was not enoughwork,selected employees to work overtime and do reliefwork so that other employees could go on break or tolunch,and gave,employees their paychecks.David Spain, relief supervisor on the second shift,testified thatHallwas his regular foreman and Hallinformed him in October 1972 that he was to serve asassistant 'supervisor on the second shift.According toSpain,Hall was gone approximately 1 and sometimes 2days a week and during his absence he assigned work toemployees, determined whether it was necessary to sendany employees home,or call other employees to work,assigned overtime work,and allowed employees who weresick to go home and,, in addition,reprimanded employees.Spain testified that he took such action without checkingwith any higher officials.King admitted that he made work assignments based onhis knowledge of the abilities of employees,allowed sickemployees to go home,told various employees to go 'homewhen there was not enough work to do,supervised thetaking of breaks and,more or less took over from ForemanToomey when the latter was absent.Toomey testified thathe tried to take off 2 days a week and admitted that therewere days when machines broke down and King reas-signed employees to other jobs or sent them home. Hefurther admitted that King had asked employees to workovertime and had probably initialed their overtime card.Magruder testified that both Toomey and King punchedthe timeclock and received approximately the same wagewhich was higher than that of top production employees.He further testified that King ran the shift for Toomey inthe latter's absence.Ifind that King was a supervisorwithin the meaning of the Act.Most of the allegations of interference,restraint, andcoercion attributed to King involved the circulation of anantiunion petition among employees at the Colliervilleplant and solicitation of employee signatures on thispetition.Counsel for the Respondent,inhisopeningstatement,admitted that King did take the petition aroundto a number of employees to seek their signatures. Kingadmitted that he did so. Several employees testified thatKing presented them with the petition.Linda - Bryantestified that when King gave the 'petition to her she askedhim ifshe would lose her job if she did not sign it and Kingreplied that she might and she might not,whereupon shesigned the petition. King denied that he threatened anyonewith loss of their job if they did not sign the petition.Alridge and one Maxine McKinney testified that a PaulThompson brought the petition to them but that theyrefused to sign it.King testified that he had Thompsoncarry the petition to some of the employees that he did notknow very well. -Shortly after Thompson made hissolicitation,King discussed the petition with Alridge andMcKinney.According to Alridge, King "Asked me why Ididn't sign it and I told him I didn't want to sign it, and he SEWELL, INC.331said, if you don't sign it, you're not going to get yourhundred dollar bonus for Christmas." McKinney testifiedthat after Thompson had presented her with the petitionKing came over and asked, "Why didn't we sign it." Shefurther testified that King stated, "Why didn't ya'll sign it,you mean to tell me ya'll are gon'a missthat hundreddollar bonus."Mrs. Holmes stated that she signed thepetition in order to keep King "off my back because Ididn't want to have any more conversations with him." Shefurther stated that when she did sign the petition King toldher that no one would ever see it other than "_ . . me andthe ones in the office, and our Attorney." Mrs. Holmestestified that King questioned her about her union desiresprior to the date on which he presented her with theantiunion petition. According to her, King came to hermachine about November 15, and told her that he wishedto speak to her about the election. He told Mrs. Holmesthat the people in the office had asked him to "talk to thepeople and find out how they feel about a union comingin."King admitted asking Mrs. Holmes how she felt aboutthe Union, but denied that company officials had instruct-ed him to do so.According to Mrs. Holmes, King spoke to her on the dayof the election while she was in the lunchroom on break.She testified that King said: "Well, this time tomorrow,we'll all be out of a job, if it goes in. So you might as welljust start looking now."The election was held on November 30 on a split-shiftbasis, from, 3 to 4 p.m. and 11 p.m. to 12 midnight. Thepolling area was located inside the Respondent's lunch-room which had a front and back door. All windows in theroom had been covered.Holmes and Sandra Spain servedas observers during both shifts. Both of them testified thatthey observed King standing outside the door to thepolling area during the second shift and Holmes addedthat she saw King talking to employees as they entered thepolling area. King denied that he stood near the entranceto the polling area,although he testified on cross-examina-tion that he might have been near this area if he had goneto the restroom and that he might have spoken with someemployees.Willard Strain served as a relief supervisor on the thirdshift. Sandra Spain related that she had observed Strainperforming his work and that he was the acting foremanwhen Foreman Williams was not present. Additionally, shetestified that when Williams was absent or late in arrivingStrain assigned work to employees and told employeeswhen to relieve other workers so that they could go onbreak. According to Culver, Williams was absent about Iday every 2 weeks.Both Spain and Culver testified that they were given anantiunion petition by Strain and that he asked them if theywished to sign it, but they declined to do so. Spain statedthat this incident occurred on November 26 and Culverrelated that she was given the petition a few days beforethe election.Strain was not called as a witness.Concluding FindingsUpon a careful consideration of the testimony andexhibits, as well as the able briefs filed by counsel, I cometo the conclusion that supervisory officials of the Respon-dent did make the remarks and engage in the conductattributed to them by witnesses presented by counsel fortheGeneral Counsel.While I recognize that Respondent'srepresentatives denied making any of the threats attributedto them,and that the bulletins and written speeches whichwere introduced in evidence specifically advised them notto engage in such activities,the record persuades me thatthe witnesses presented by the Government were credibleand were not engaged in giving fabricated accounts.With respect to Magruder, he admitted that he madesome 30 speeches during October and November. Herelated that his speeches had originally been prepared byattorneys for the Respondent but testified that he did notuse this materialverbatimbut made his own outlines fromthematerial that had been prepared and addressed theemployeesusing these outlines as a guide.He could notrelatewhat changes had been ' made in the speechessupplied tohim bythe attorneys,nor could he state exactlywhat he said during the talks. He admitted on cross-examination that it was possible that he had made somestatements during these speeches which he could notremember.Four witnesses for the Government testified that theyheardMagruder'state during various speeches that theplant would or probably would be shut down if the Unioncame in.Thus,Culver related that Magruder stated duringthe first speech she attended that Sewell'was a fanaticagainst the Union and that he would probably shut theplant if the Union came in. She also related that Magrudermade substantially the same'statements during the secondspeech which she attended.Sykes testified that on ' twooccasionsMagruder stated that if the Union came in theRespondent might shut down the plant.Alridge testified thatMagruder stated,during twodifferent speeches which she attended that Sewell was afanatic against the Union, that he had other plants,that hedid not want the Union in them, and that if the Unioncame in he would close the Collierville plant.Sandra Spainstated that during the second speech she attendedMagruder said that Sewell was a fanatic against the Unionand would probably close down the plant.AlthoughCulver and Spain both worked on the third shift,it seemsquite obvious that they attended different speeches. Bothtestified thatMagruder's comments about plant closurewere made during speeches given in his office. Culverspecifically stated that Spain was not present during any ofthe speeches that she attended. Sykes and Alridge, bothsecond-shift employees,testified that they'each attendedtwo speeches during which Magruder discussed plantclosure. Each attended one speech in the lunchroom andone in Magruder's office.Sykes testified that the speechshe attended in Magruder's office was given around 8 p.m.sometime during November; on the other hand, Alridgestated that the speech she attended in Magruder's officewas in late October.Both related that there were a fewother girls from the second shift present during theirrespective speeches, but neither named the other as havingbeen present.According to Sykes, the speech she attendedin the lunchroom was given around 3:30 p.m.on a day inlateOctober,while Alridge stated that the lunchroomspeech she attended was given in late November at about 332DECISIONSOF NATIONALLABOR RELATIONS BOARD11:30 p.m. It seems plain, therefore, that neither of thesetwo women attended the same speeches.While I recognize that the passage of time has a tendencyto erode a witness' memory to some degree, here we havefour separate witnesses testifying that they all heardMagruder say essentially the same thing, namely, that ifthe Union came in the Collierville plant it would close orwould probably close. Certainly such a comment by anadmitted supervisor is violative of Section 8(a)(1) of theAct, and I so find.2With respect to the circulation of the antiunion petition,itisclear from the record that Respondent's admittedsupervisors were aware that King circulated this petitionon company testimony regarding statements violative ofthe Act made by his time but took no steps to stop it or todisavow any connection with it. Indeed, the plant managertold employees that he approved of their action in havingsigned the petition. Foreman Williams testified that he sawan antiunion petition circulating in the plant duringworking time and, in fact, saw it pass through King'shands. However, although Williams admitted that he wasin charge when he saw this petition, he did not attempt tostop its circulation or tell employees not to sign it. DavidSpain, a relief foreman on the second shift, testified that hewas asked by King to sign a petition prior to the election.At that time he was in the production area and told Kingthat he did not feel he was eligible to sign the petition. Thatsame evening Spain was again asked by King to sign apetitionwhen he entered the break room. According toSpain, Bob Landers, an admitted supervisor, was seatednext to King when King asked him to sign the petition.Spain signed the petition,, explaining that he was afraid hewould be labeled as a union sympathizer if he did not.Spain further testified that Hall, the regular second shiftforeman, told him prior,to the election that he was awarethat the petition was being circulated by King and that itwas interfering with work. Neither Landers nor Hall, bothof whom testified, disclaimed knowledge of King's actionin this regard.-Alridge testified that as she was leaving the speech givenby Magruder in his office King approached her and askedif she was ready to sign for her $100 bonus. Abridge tookthe petition from King and handed it to Magruder andasked him if he was going to sign up for his $100 bonus.According to Magruder, he learned about the circulationof the petition approximately a week before the electionand admitted that he knew who was responsible for itscirculation.He stated that he did not instructanyof hisforemen to stop the circulation of the petition nor did hetell employees not'to sign it. His explanation as to why hedid not take such action is obviously transparent. While headmitted that he knew about the petition approximately aweek before the election, he stated that everyone hadalready signed the petition when he saw it. However, Kingtestified that he only circulated the petition from the timehisforeman came back from Thanksgiving up untilapproximately 24 hours before the election. It seemsobvious, therefore, thatMagruder knew of the petitionalmost from its inception.Iam convinced and find that the action of theRespondent in knowingly allowing the circulation of thispetition among employees during worktime, coupled withthe failure of the Respondent's admitted supervisors todisavow any connection of the Respondent with thepetition, and Magruder's statement to assembled employ-ees that he appreciated their having signed the petition,made the individuals circulating the petitions agents of theRespondent for that purpose. I further find that Strain wasa supervisor and, accordingly, his circulation of theantiunion petition constituted a violation of Section 8(a)(1)of the Act.I further find that Hall's interrogation of employees priorto the election, with respect to how they were going to vote,was violative of Section 8(a)(1) of the Act.With respect to the objections to the election, I sustainthem for the reasons set out above concerning the unfairlabor practices. I recommend that the election be set asideand a new one directed when the Regional Directordetermines that the effects of the unfair labor practiceshave been dissipated.CONCLUSIONS OF LAW1.By coercively interrogating employees and threaten-ing them with closure of the plant in the event the Unioncame in,the Respondent violated Section 8(a)(1) of theAct.2.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 8(a)(l)and Section 2(6) and(7)of the Act.THE REMEDYIn order to effectuate the policies of the Act, I find itnecessary that the Respondent be ordered to cease anddesist from the unfair labor practices found and from anylike or related invasions of the employees' Section 7 rights,and to take certain affirmative action.[Recommended Order omitted from publication.]2 It should also be noted that Spain and Culver were still employed byrecognized,the significance of anemployee giving or her employer. SeetheRespondent at the timetheytestifiedand, as the Board haslongGeorgia Rug MtlL131 NLRB 1304. In. 2 (1961).